Citation Nr: 0124155	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for heart disease, claimed as a result of treatment received 
at a Department of Veterans Affairs (VA) facility, to include 
an outpatient visit of April 9, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to March 1946.

This matter arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied benefits pursuant to 
38 U.S.C.A. § 1151 for a heart condition.  

A hearing was held in June 1997 at the RO before a hearing 
officer.  Another hearing was held in May 1999 at the Board 
before the undersigned Board Member.  Transcripts of the 
hearings are of record.

The Board remanded the case in August 1999 for further 
development of the evidence.  The development requested on 
remand was accomplished, and the case was returned to the 
Board for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran had asymptomatic heart disease which 
preexisted an EKG performed by VA on August 26, 1991.

2.  The EKG performed by VA on August 26, 1991 demonstrated 
that the veteran had sustained a past myocardial infarction.

3.  By failing to perform further diagnostic studies after 
obtaining the results of the EKG performed on August 26, 
1991, a VA physician did not exercise the degree of skill and 
care ordinarily required of the medical profession.  

4.  Left ventricular dysfunction and severe ischemic heart 
disease were demonstrated by diagnostic testing performed at 
a private medical facility following the veteran's admission 
on April 12, 1993.

5.  The veteran's heart disease underwent an increase in 
severity, during the period from August 1991 to April 1993, 
which probably would have been avoided, if VA had properly 
diagnosed and/or treated his heart disease in August 1991.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease, claimed 
as due to treatment rendered by VA have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. § 1151 
(West 1991, as in effect prior to October 1, 1997); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 
38 C.F.R. § 3.358 (as in effect prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

VA outpatient treatment records, dated from May 1985 to 
September 1992, reflect that the veteran was followed for 
controlled hypertension with slight tachycardia, degenerative 
joint disease, peripheral neuropathy, chronic obstructive 
pulmonary disease, and a small abdominal aneurysm.  
Electrocardiograms had indicated a nonspecific ST-T wave 
abnormality which had been unchanged for a period of years.  

The veteran presented at a VA outpatient facility on April 9, 
1993.  He complained of cough, shortness of breath, and 
increased dyspnea on exertion.  His history of chronic 
obstructive pulmonary disease (COPD) was noted; pitting edema 
below the knees was observed.  Chest x-ray examination was 
interpreted as showing signs of congestive heart failure.  
The diagnostic impressions were congestive heart failure and 
bronchitis/COPD.  The veteran was prescribed medications, 
instructed to keep an appointment with his physician and sent 
home.

An April 12, 1993 admission note from the Good Samaritan 
Hospital shows that the veteran was admitted because of 
progressive onset of shortness of breath of 3 days duration, 
with diagnoses of acute pulmonary edema and rule out 
myocardial infarction.  It was noted that he had been seen at 
a VA medical facility on April 9, 1993 and was told there was 
fluid in his lungs.  During the course of the 
hospitalization, an acute myocardial infarction was excluded, 
but cardiac catheterization revealed multi-vessel coronary 
artery disease with severe left ventricular dysfunction.  
Subsequent testing revealed the veteran was not a good 
candidate for bypass surgery.  

A hearing was held in June 1997 before a hearing officer at 
the RO.  In testimony, the veteran alleged that he suffered 
increased disability of a preexisting heart condition because 
of VA's failure to provide adequate medical care, when he 
reported to a VA medical facility on April 9, 1993.  He 
related that a VA physician, who saw him on April 9, 1993, 
sent him home, despite visible swelling of his legs and 
ankles.  He stated that he proceeded to experience labored 
breathing after he returned home, and later presented at Good 
Samaritan Hospital on April 12, 1993, where cardiac 
catheterization showed that he had three totally blocked 
arteries.  

In a statement dated in February 1998, David A. Goldscher, 
M.D., related that he had treated the veteran since April 
1993.  He indicated that the veteran had been followed for 
years at a VA hospital for hypertension.  The physician 
offered the following opinion:

There was no question that the diagnosis 
of congestive heart failure was missed at 
the VA Hospital in April of 1993.  There 
is little doubt that the [veteran's] 
ischemic heart disease though "silent" 
with regards to typical anginal symptoms 
significantly preceded his presentation 
in April of 1993.  It is also extremely 
likely that significant left ventricular 
dysfunction was present for some time 
prior to his presentation in April of 
1993 and was progressive.  It is likely 
that aggressive treatment early on for 
left ventricular dysfunction and/or 
ischemic heart disease would have 
prevented the state of his left 
ventricular dysfunction at the time of 
[this physician's] evaluation in April of 
1993.  

In a statement dated in March 1998, the Director of Heart 
Failure Service of the University of Maryland and Baltimore 
VA indicated that he had reviewed the veteran's records 
regarding the claim that the veteran was inappropriately 
treated by VA, with consequent heart failure.  The physician 
focused on treatment offered by VA on April 9, 1993 and noted 
that the veteran had been treated for both pulmonary and 
heart failure symptoms at that time, "albeit inadequately."  
It was the physician's opinion that the veteran clearly had 
congestive heart failure, which he apparently had prior to 
April 9, 1993.  The physician went on to state that, while 
more aggressive treatment on April 9, 1993 may have prevented 
the veteran's initial deterioration, such treatment would not 
have affected the outcome or his symptoms after April 12.  
The physician concluded by stating "[t]here is no evidence 
or any studies to suggest that treatment of [congestive heart 
failure] 3 days earlier would have any long-term benefit 
whatsoever."

Associated with the record were copies of articles from 
newspapers and from a veteran's service organization 
publication.  They include a story indicating that VA 
provides benefits not only for initial injuries suffered 
while a veteran is receiving VA treatment, but that VA also 
provides benefits for conditions that preexist a hospital 
visit but worsen as a result of that visit.

Dr. Goldscher, in a statement dated in April 1999, noted that 
the veteran, an individual with long-standing hypertension, 
was admitted to Good Samaritan Hospital in mid-April 1993 
with pulmonary edema.  Prior to that, there had been no 
definite history of ischemic or myocardial disease.  The 
veteran had been on low dose ACE inhibitor therapy for 
hypertension.  He was treated intensively for his pulmonary 
edema and improved.  An acute ischemic event was excluded.  
He underwent cardiac catheterization on April 20, 1993 which, 
in summary, revealed three vessel disease with predominant 
lesions being complete proximal LAD obstruction with 
collaterals to the mid and distal LAD, complete obstruction 
of the dominant RCA with the right posterolateral branch and 
part of the PDA seen by late collaterals and complete mid 
circumflex obstruction between the two major OM's.  There was 
severe LV hypokinesis globally with ejection fraction being 
15%-20%.  

The physician went on to note that an adenosine thallium 
study failed to reveal significant reversible ischemia and it 
was therefore felt that the veteran was not a good candidate 
for bypass surgery.  The veteran was last seen in October 
1998.  The assessments included ischemic cardiomyopathy and 
mild obstructive pulmonary disease.  

A hearing was held at the Board in May 1999 before the 
undersigned Board Member.  Testimony from the veteran and 
family members was cumulatively to the effect that the 
veteran's heart condition, which had been present for many 
years, became worse because of VA's failure to properly 
diagnose and treat it.  In this regard, the veteran and 
family members stated that, on April 9, 1993, they informed a 
VA physician of their concerns about swelling in the 
veteran's legs and about fluid in his lungs.  They noted that 
the VA physician did not follow up on their expressed 
concerns, by ordering appropriate tests, and in fact, 
commented that the veteran's condition did not look bad.  
They asserted that the veteran's heart condition continued to 
deteriorate over a period of several days between his release 
from the VA medical facility on April 9, 1993 and his 
admission to Good Samaritan Hospital on April 12, 1993.  They 
maintained that the VA physician's failure to provide 
adequate treatment led to further damage to the veteran's 
heart, already damaged by earlier myocardial infarctions; in 
turn, the additional damage to the heart, resulting from the 
lack of appropriate treatment, precluded surgery which might 
have improved the veteran's heart function.  

In a statement dated in July 1999, Dr. Goldscher reiterated 
his opinion that the veteran had not been treated 
appropriately by VA for congestive heart failure and ischemic 
heart disease.  He identified the records he had relied upon 
in preparing his above-referenced February 1999 opinion 
letter.

The Board's August 1999 remand directed the RO to obtain 
medical opinion as to the effect of VA treatment on the 
veteran's heart disorder.  Specifically, the physician 
reviewing the record was to indicate whether the veteran 
suffered additional cardiac disability which he would not 
have suffered had the treatment rendered by VA been 
different.  

Reports from private medical sources indicate that the 
veteran underwent a neurological evaluation and 
electrodiagnostic testing during the period from July 1999 to 
August 1999.  He was evaluated for numbness of the legs.  The 
impressions included peripheral neuropathy and suspected 
peripheral vascular disease.

A VA cardiologic examination was scheduled for October 1999.  
The veteran failed to report for the scheduled examination.  

Jeffrey E. Kremen, M.D., in a statement dated in February 
2000, noted that he was commenting on the veteran's medical 
condition in his capacity as a vascular surgeon.  Physical 
examination revealed intermittent claudication in both lower 
extremities due to superficial femoral artery occlusions.  
The veteran had some peripheral neuropathy.  The assessment 
was mild to moderate arterial insufficiency of both lower 
extremities.  

A statement, dated in September 2000, was received from a VA 
physician, who noted that a complete claims folder review had 
been accomplished.  The physician addressed questions raised 
by the Board's August 2000 remand order.  His opinion 
follows.

The patient's primary medical problems 
were mild COPD, mild hypertension, 
elevated serum cholesterol, alcoholism 
and cigarette abuse.  His hypertension 
was treated with Vasotec 5 mg daily.  His 
blood pressure ranged between 129/73 and 
164/94.  This did not represent ideal 
control.  Possible explanations for this 
included sub-optimal medical therapy, 
failure to adhere to a low sodium diet, 
alcohol consumption, and, perhaps, 
occasional failure of the patient to take 
his anti-hypertensive medicine (Vasotec).

The aspect of his medical care that 
raises the most concern is revealed by 
reviewing the patient's EKG's.  The 
patient's first six EKG's (obtained 
between 2/8/84 and 7/16/90) were all 
correctly interpreted as either within 
normal limits or showing only a minor 
non-specific ST segment abnormality.  
However, the EKG taken on 8/26/91 was 
correctly interpreted as showing a 
probable anteroseptal myocardial 
infarction (M.I. not present on his most 
recent prior EKG, which was obtained on 
7/16/90.  This suggests that an M.I. 
("heart attack") had occurred between 
7/16/90 and 8/26/91.  Although the 
patient was not hospitalized for 
treatment of an M.I. during this period, 
this is not unusual.  M.I.'s may present 
primarily with cough and shortness of 
breath which the patient interprets 
incorrectly as "bronchitis" and 
therefore does not seek medical 
attention.  Even if the patient does 
experience chest discomfort, he may 
interpret it as "indigestion" or muscle 
strain and again not seek medical 
attention.  Finally, it is well 
established that M.I.'s may occur with no 
symptoms at all ("silent M.I.'s").

I believe that when the patient's 
internist (Dr. Claud) received the 
interpretation of the EKG obtained on 
8/26/91, she should have requested a 
cardiology consultation in order to 
obtain further cardiac evaluation.  Had 
this been done, most cardiologists would 
have ordered an echocardiogram to 
determine if there was a regional wall 
motion abnormality of the left ventricle 
that confirmed the EKG diagnosis of 
anteroseptal M.I.  If this had been the 
case, the next step would have been for 
the cardiologist to order a stress 
thallium test (as was done at the Good 
Samaritan Hospital in April 1993) to 
determine if there was evidence of 
significant reversible ischemia.  If 
there was such evidence, the patient 
would have been referred for cardiac 
catheterization to determine if there was 
significant coronary obstructive disease 
that was likely to be benefited either by 
an intervention in the catheterization 
laboratory, such as balloon angioplasty, 
by the coronary artery bypass surgery.  
There is no way of knowing whether the 
results of an earlier cardiac evaluation, 
i.e., in 1991, would have differed from 
the results of the evaluation performed 
in 1993 at Good Samaritan Hospital, which 
showed severe left ventricular 
dysfunction and triple vessel coronary 
artery disease that was not amenable to 
interventional therapy.  However, if an 
evaluation in 1991 had shown less severe 
coronary artery disease and less severe 
left ventricular dysfunction, an 
intervention might have been possible.  
If the results of such an intervention 
had been favorable, a favorable 
alteration in the patient's clinical 
course would be expected.  In any event, 
I believe Dr. Claud's failure to request 
a cardiology consultation in 1991 did not 
meet the standard of care expected of a 
specialist in internal medicine.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these provide additional protections.  
Therefore, they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim for section 1151 benefits for heart 
disease.  This so because the requirements of the new law and 
regulations have already been satisfied.  By the statement of 
the case and supplemental statement of the case furnished the 
appellant, the RO has notified him of the information and 
evidence necessary to substantiate his claim.  Pertinent 
post-service medical records have been associated with the 
record, and opinion has been obtained from private and VA 
medical sources about the nature and course of the veteran's 
heart disease.  Furthermore, the appellant has had the 
opportunity to testify at hearings.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1),(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 
3.358(c)(1),(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2000).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the pertinent 
regulations.  On the other hand, those claims for benefits 
under section 1151 filed on or after October 1, 1997, are 
governed by the current version of the statute, and by the 
pertinent regulations.

The appellant filed his claim for benefits under section 1151 
in August 1996.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim must be 
decided under the earlier, pre-October 1, 1997, version of 
38 U.S.C.A. § 1151.  Accordingly, under the prior version of 
the law, VA fault or an event not reasonably foreseeable 
would not be required for this claim to be granted, if the 
evidence were to establish additional disability which was 
caused by hospital care, or by medical or surgical treatment.  

VA's Office of General Counsel has held that, under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, benefits may be paid for disability 
or death attributable to VA's failure to diagnose and/or 
treat a preexisting condition when VA provides treatment or 
an examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death.  VAOPGCPREC 5-2001 (Feb. 5, 
2001).

The General Counsel went on to note that, in the Gardner 
decision, the Supreme Court addressed the issue of whether 
section 1151 permitted VA to require a showing of VA fault in 
addition to a showing that the veteran's injury was caused by 
VA treatment.  The Court held that section 1151 imposed only 
a causation requirement and did not authorize VA to establish 
an additional requirement for a showing of fault.  The Court 
did not, however, address the circumstance presented, as in 
the instant case, where a showing of failure to exercise 
ordinary skill and care is a necessary element of causation, 
rather than a separate and additional element of entitlement.  
Accordingly, the General Counsel determined that the Gardner 
decision did not preclude VA from requiring a showing of lack 
of due skill or care in the limited circumstances where such 
a showing was necessary to establish the element of 
causation.  See, VAOPGCPREC 5-2001 (Feb. 5, 2001).  

As previously noted, the veteran's claim for compensation for 
heart disease, claimed as result of VA treatment, must be 
decided under the earlier, pre-October 1, 1997, version of 
38 U.S.C.A. § 1151 which does not require an evidentiary 
showing of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, since the claim 
seeks entitlement to section 1151 benefits for failure to 
diagnose or treat a preexisting condition, a requisite 
element of establishing that VA treatment caused additional 
disability includes an evidentiary showing that a VA 
practitioner failed to exercise the degree of skill or care 
ordinarily required of the medical profession.

The appellant asserts, in essence, that his heart disease 
became worse over a three-day period following VA's failure 
to adequately diagnose or treat his heart condition.  He 
maintains that VA did not perform indicated tests which would 
have revealed a serious blockage of arteries to the heart.  
He alleges that symptoms of heart disease worsened during the 
period between his being sent home from a VA medical facility 
on April 9, 1993, and his admission to a private hospital on 
April 12, 1993, where diagnostic tests revealed inoperable 
heart disease.  

In this case, there is no dispute that the veteran had 
organic heart disease for several years prior to his visit to 
a VA outpatient clinic on April 9, 1993.  Moreover, there is 
of record a March 1998 medical opinion which supports the 
appellant's assertion that VA may, indeed, have rendered 
inadequate care for his heart condition, when he presented at 
the VA outpatient clinic on April 9, 1993.  However, that 
same physician specifically determined that the veteran's 
preexisting congestive heart failure did not become worse 
over the three-day period between his being sent home from 
the VA medical facility on April 9, 1993, and his admission 
to the Good Samaritan Hospital on April 12, 1993.  There is 
no medical opinion in the record that contradicts the March 
1998 medical opinion which found no increase in severity in 
the veteran's congestive heart symptoms over the three-day 
period in question.

The focus of contentions advanced by the veteran, and 
reaffirmed in testimony by family members, is that his heart 
disease, already present when he was seen at a VA medical 
facility on April 9, 1993, deteriorated precipitously over a 
three-day period because VA did not perform diagnostic tests 
which would have demonstrated blockage of arteries of the 
heart.  However, given other statements and testimony from 
the veteran, as well as medical evidence submitted in support 
of the claim, the issue of entitlement to section 1151 
compensation benefits is not restricted to consideration of 
one incident.  Rather, the veteran has presented sufficiently 
specific arguments to infer that the claim encompasses the 
duration of treatment provided by VA.  Accordingly, although 
the record does not support the assertion that VA treatment 
produced aggravation of the veteran's preexisting heart 
disease over the period from April 9, 1993 to April 12, 1993, 
the Board has examined the evidence to determine whether VA 
treatment over a longer term may have resulted in an increase 
in severity of the veteran's heart disease.  

A VA physician's September 2000 opinion letter indicates that 
there was medical evidence that the veteran had apparently 
suffered a myocardial infarction (heart attack) during the 
period between July 16, 1990 and August 26, 1991, as 
demonstrated by an EKG performed on August 26, 1991; further, 
that severe manifestations of heart disease were present when 
the veteran was evaluated at the Good Samaritan Hospital 
following his admission on April 12, 1993.  The September 
2000 medical opinion notes, however, that a cardiac 
consultation was not performed following the EKG of August 
26, 1991, and accordingly, the extent of heart damage present 
in August 1991 cannot be known for the purpose of contrasting 
it with the extent of heart damage present in April 1993.  

The September 2001 medical opinion does not, by itself, 
answer a question cental to the disposition of this appeal; 
namely, whether heart disease, which was present by August 
1991, had become worse by April 1993.  However, the opinion 
does state that if the veteran's heart disease were shown to 
have increased in severity, then additional intervention by 
VA in August 1991 might, in fact, have favorably altered the 
veteran's clinical course.  Additionally, the opinion points 
out that a VA physician's failure to follow-up on the results 
of the August 1991 EKG, by ordering a cardiac consultation, 
did not meet the requisite standard of medical care.

A review of the record indicates that Dr. Goldscher's 
February 1998 statement does provide medical opinion 
demonstrating that any heart disease present in August 1991 
had become worse by April 1993.  Specifically, Dr. Goldscher, 
although indicating that the veteran's heart disease was 
asymptomatic (described by the physician as "silent") prior 
to April 1993, also characterized the veteran's heart disease 
as progressive (emphasis added).  Additionally, the physician 
observed that aggressive treatment by VA would likely have 
prevented the extent to which left ventricular dysfunction 
and/or ischemic heart disease had progressed over a period of 
time prior to April 1993.  

The Board has considered the Dr. Goldscher's February 1998 
statement in conjunction with the September 2000 opinion from 
the VA physician.  When considered together, they may be 
taken as supporting a determination that VA failed to 
adequately evaluate the veteran's preexisting heart disease 
in August 1991; that a physician exercising the degree of 
skill and care ordinarily required of the medical profession, 
in August 1991, reasonably should have requested further 
evaluation of the veteran's heart condition and rendered any 
treatment deemed advisable following such evaluation.  In the 
Board's opinion, it is at least as likely as not that the 
veteran experienced an increase in severity of preexisting 
heart disease which probably would have been avoided if 
proper evaluation and treatment had been rendered.  

In all, it is at least as likely as not that the veteran 
suffered additional disability as a result of treatment 
rendered by VA.  Accordingly, entitlement to section 1151 
benefits for heart disease is warranted.  In reaching that 
determination, the Board has been mindful of the doctrine of 
the benefit of the doubt.  U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2001).


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for heart disease, claimed as due to treatment 
rendered by VA is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

